Citation Nr: 0630662	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
schizophreniform disorder, currently evaluated as 30-percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to September 
1984.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In December 2004, the Board remanded this case to the RO - 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDING OF FACT

The veteran's schizophreniform disorder causes no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria are not met for a rating higher than 
30 percent for the schizophreniform disorder.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9210 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error). 

In this particular case at hand, the veteran was provided 
VCAA notice in October 2001 and March 2005, after the initial 
adjudication of his claim in the July 2001 rating decision at 
issue.  But in Pelegrini II, the Court clarified that in 
these type situations, where the veteran did not receive VCAA 
notice until after the initial adjudication of his claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew, as if that initial decision 
was not made.  


Rather, VA need only ensure the veteran receives or since has 
received VA 
content-complying notice such that he is not prejudiced.  The 
Court more recently addressed what must occur when there are 
these type timing errors in provision of the VCAA notice, to 
avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, after sending the 
veteran VCAA notice, the RO readjudicated his claim and sent 
him Supplemental Statements of the Case (SSOCs) in October 
2003 and August 2005.  The SSOCs considered the additional 
evidence that had been received since the initial rating 
decision in question and statement of the case (SOC).  The 
veteran was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notices.  His representative submitted written argument on 
his behalf in June 2006.  Therefore, there is no prejudice to 
the veteran because his claim was readjudicated by the RO 
after appropriate VCAA notice was provided.

The October 2001 and March 2005 VCAA letters summarized the 
evidence needed to substantiate the claim and VA's duty to 
assist.  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the first three 
"elements" of the notice requirement.  In addition, 
the March 2005 letter stated:  "[i]f you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  This satisfies the fourth "element".

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

The veteran's claim in the present appeal is for a higher 
rating for an already service-connected disability.  He was 
provided notice of the type of evidence needed to obtain a 
higher rating.  And although he was not provided notice of 
the effective date element, in the event his claim for a 
higher rating is granted, this was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against his claim, any question about the appropriate 
downstream effective date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA and 
private medical records and reports of VA examinations.  
Since the Board remanded this case to the RO in December 2004 
to obtain additional VA and private medical records, the 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria

The veteran's schizophreniform disorder is evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9210 (2005).

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9210 (2005).



The Global Assessment of Functioning (GAF) Score

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 suggest no or at most 
minimal symptoms (e.g., mild anxiety before an examination), 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns (e.g., an occasional argument with family 
members).

GAF scores ranging between 71 and 80 indicate symptoms are 
present, but they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

GAF scores ranging from 61 to 70 suggest mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  



GAF scores ranging from 31 to 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A GAF score from 21 to 30 denotes behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.

A GAF score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the 
DSM-IV, for rating purposes] (2005).

Factual background

In a November 1984 rating decision, the RO granted service 
connection for schizophreniform disorder and assigned a 30 
percent rating effective September 8, 1984, the day following 
the veteran's discharge from the military.

The veteran filed a claim for an increased rating in October 
2000.  

VA and private treatment records dated from January 1999 to 
October 2000 show the veteran had been euthymic without 
psychosis and was stable on medications.  He denied 
hallucinations, paranoia, or mood swings.  

On VA examination in December 2000, it was noted the veteran 
received Haldol injections once a month for treatment of his 
psychiatric disorder.  Mental status evaluation revealed he 
was alert and well spoken with his speech normal in rate, 
rhythm, volume and tone.  He had some mild difficulty with 
memory and indicated that his attention and concentration 
were not as good as they used to be.  He knew where he was as 
well as the date, year, and day of the week.  In terms of 
control, he reported that as long as he stayed on his Haldol 
injections every month, he did not experience any paranoid 
ideations.  He indicated that he was willing to continue 
taking the medication.  There was no clear cut impairment in 
his thought processes or communication.  He denied any 
current delusions or auditory or visual hallucinations.  He 
denied any suicidal or homicidal thoughts.  He was able to 
maintain adequate personal hygiene.  He had no obsessive or 
ritualistic behavior.  He denied any panic attacks.  He also 
denied any depression or any problems with impulse control in 
general.  His sleep and appetite were good.  The examiner 
stated the veteran's symptoms of paranoia and delusional 
thinking were well controlled when he was on the medicine.  
The diagnosis was atypical psychotic disorder.  A GAF score 
of 60 was assigned.  

The veteran had another VA psychiatric examination in August 
2003.  The examiner noted the veteran was alert, well-
dressed, well-groomed, friendly and attentive.  His affect 
was appropriate, if occasionally flat at times.  His mood was 
calm and his thought content was organized.  He was oriented 
in all spheres.  Judgment and insight were average.  He 
denied suicidal or homicidal thoughts.  It was noted that he 
was married with two children and worked as a forklift 
operator.  He said that he continued to receive his monthly 
injections of Haldol and that it calmed his nerves.  The 
diagnosis was schizophrenia, residual type.  The examiner 
stated the veteran's condition had not changed materially 
since the December 2000 VA examination.  His GAF score was 
62.  The examiner indicated the veteran's illness appeared 
well controlled in that he lived a near normal life.  

VA medical records dated from August 2003 to July 2005 show 
the veteran continued receiving monthly Haldol injections and 
that he tolerated the treatment well with no hallucinations 
or adverse effects.  In February 2004, he indicated that he 
still worked as a forklift operator.  He reported doing well 
at home, with no conflicts or concerns.  He denied any 
suicidal or homicidal ideations, or auditory or visual 
hallucinations.  He did report occasionally thinking he was 
under surveillance but could not say why and realized this 
was unlikely.  He denied thought insertion and broadcasting.  
He remained slightly paranoid.  He reported fair mood, 
energy and concentration.  The GAF score was 60.

A GAF score of 60 was also reported in July 2004.  Mental 
status evaluation in October 2004 indicated the veteran was 
well-groomed and that his speech was normal in rate, volume 
and tone.  His mood was "fine" with constricted affect.  
His thought process was organized, but simplistic.  He was 
oriented in all spheres.  He had poor recall by interview.  
His insight and judgment were fair.  The GAF score was 60.  

Analysis

Schedular rating

The relevant medical and other evidence in this case does not 
support assigning a rating higher than 30 percent for the 
veteran's psychiatric disorder under the applicable 
Diagnostic Code 9210.  His primary symptoms are impaired 
memory and flattened/constricted affect.  The records also 
show he sometimes suffers from paranoia and delusional 
thoughts, but all of these symptoms are well-controlled with 
medication (the Haldol injections).  Several mental status 
evaluations conducted by VA during the pendency of this 
appeal have failed to document any impaired speech, panic 
attacks, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing effective work and social relationships.  The 
records of the contemporaneous treatment by private doctors 
contain similarly unremarkable findings.

The December 2000 VA examination and October 2004 VA 
psychiatric evaluation revealed normal speech, and the 
veteran specifically denied experiencing any panic attacks 
during the 2000 examination.  The December 2000 and August 
2003 VA examinations found no impairment in his thought 
processes or communication; he denied any thought insertion 
or broadcasting during the February 2004 psychiatric 
evaluation, and the October 2004 evaluation revealed that his 
thought process was organized.  The 2003 examination and 2004 
evaluation described his judgment and insight as average and 
fair, respectively.  The 2003 examination found that his mood 
was calm, and the 2004 evaluation reported that his mood 
was "fine."  

Of equal or even greater significance, the veteran's GAF 
scores have consistently ranged from 60 to 62.  Even taking 
into consideration the lowest GAF score of 60, 
the preponderance of the evidence of record does not indicate 
that a disability rating higher than 30 percent is warranted.  
His current symptomatology, including impaired memory and 
flattened affect, are fully accounted for in the current 
30 percent rating.  The 2003 VA examiner determined the 
veteran's psychiatric condition appeared well-controlled with 
medication and, indeed, that he lived a near normal life.  
And when he was re-evaluated in February 2004, 
he acknowledged he was doing well at home and had no 
conflicts or concerns.  

In summary, there is no basis for assigning a rating higher 
than 30 percent under Diagnostic Code 9210.  The veteran only 
has, at most, two of the many symptoms required for the next 
higher rating of 50 percent - flattened affect and 
impaired memory.  He does not, for example, have 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing effective work and social relationships.  His 
lowest GAF score suggest moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
He does not experience any side effects of his medication, 
which, again, is clearly beneficial in effectively 
controlling his occasional paranoia and marginal delusional 
thinking.  He also has been able to maintain his job as a 
forklift operator without any indication of a decrease in his 
work productivity.

The overwhelming majority of the evidence indicates the 
veteran's current 
30-percent rating is an accurate reflection of the severity 
of his disability.  So this rating must remain in effect 
because the preponderance of the evidence does not support a 
higher rating.  38 C.F.R. §§ 4.3, 4.7.

There also is no indication the veteran's service-connected 
psychiatric disability causes marked interference with his 
employment (meaning above and beyond that contemplated by his 
schedular rating) or necessitates frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extra-schedular rating criteria].  Accordingly, he is 
not entitled to extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a rating higher than 30 percent for the 
schizophreniform disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


